Title: From François Adriaan Van der Kemp to Abigail Smith Adams, 29 April 1816
From: Van der Kemp, François Adriaan
To: Adams, Abigail Smith




Dear and respected Madam!
Oldenbarneveld. 29 Apr. 1816.


As I was, unexpectedly, So highly gratified with your favour of the 2d. instant, it might appear Some what Strange, that I Should delaÿ till now its answer, there I could not plead anÿ indisposition—neither would the multiplicity of mÿ dayly labour afford, in my opinion, a Sufficient motive for its delaÿ, as I felt my Self So highly obliged by it. No Madam! it was a more Sentic cause, and your noble mind is me a Sufficient guarantee, that I Shall obtain your indulgence, when I have mentioned, that the distressing cares and anxiety for an un happÿ familÿ has occasioned it, to which, although my Situation did forbid, to administer actual relief, yet I deemed it a duty, to offer it, mÿ Services and advice. The Son of my old and worthy frend is in embarrashed circumstances—his failure is unavoidable—the whole family Shall, I fear, Share in it—He is now at N. york, to try, if he may make Some arrangements with his creditors—by an honest offer of all—which yet remains. Want of prudence and activity, with a full Share of indolence are the causes of his ruin. I Suffered more Severlÿ, there I am at loss, how to remedÿ this fatal catastrophe for that unhappÿ familÿ!
I thank God, that you have recovered your health again—and praÿ that the favorable Season may renew your Strenght—mr Adams’s Letter overshadowed with an unusual gloom, had alarmed me—He cannot Spare that powerful Support—He will revive, in perceiving, that you are restored to Him “for when a world of men would not prevail There would be the ministering angel—his adviser—his comforter, and prudent manager of his affairs
I thank you for the Anecdotes—relating miss Moore and permitted mÿ Daughter to take a copÿ of these—to be preserved in the blank pages of one of the works of miss Moore, which She owes to the kindness of mrs Eliot—and I doubt not, or you will oblige me, in presenting mÿ thanks to miss Welch. Although I had not much opportunity of observing her, during my happy residence at Quincÿ—my mind So entirely engaged with other objects—perhaps even in wanting that attention So justly claimed to persons of real worth—and well of your Sex, yet it Seemed to me, that She possessed a verÿ Sound mind—an openness of character—unaffected—frank and candid—and yet free from forwardness—So difficultly palliated even by Superior merit—But—had I even observed less, the partiality—with which She was distinguished by mrs Adams, would have been more than Sufficient, to imbue me with an exalted opinion.
I was not a little pleased, Madam! in finding my opinion of the Dean Sanctioned by Such a High autority—I was one of his admirers, and remain So—after every new perusal—there is a vast deal of pure gold—tho too often its lustre is Sullied—yet—I will not Say, that I maÿ not wrong the man—yet I Should never have wished him the frend of bosom—never—I fear—he could have gained my confidence: I have known his counterpart on the continent, whom I respected—whose talents I dreaded—whose intimate connection I Shunned—I know not, if Corn. van Engelen—the translator of Buffon in Dutch—was introduced in Your Society—He was the Author of the Philanthropist—of the Philosopher—was admired, as Swift on that part of the Continent, and passed the last Stage of his age in childish imbecillity, So that he was fed and cloathed as a babe.
Bÿ the manner, in which mr Adams devotes a part of his time, to the Baron de Grimm’s works, I conclude these must be interesting—at least amusing—I would—I dare Saÿ, enjoÿ the Same benefit—did I  live in your neighbourhood—now I must chiefly have recourse to my old acquaintances—Montaigne—and Plutarch—and then again I visit Montesquieu—Perhaps as noble a Baron, as that German.
I hope, if the disease of mr J. Q. A, originates from weakness of the eÿes, that he maÿ appeal to a powerful remedy—Spectacles—I use these never now for reading and writing—but for more than forty past, Prof. P. Camper advised me, if I would Save my Sight, to wear use Spectacles, constantly for Some time—He would give directions—how these ought to be made. The Same are now invaluable, when out of doors, as I can distinguish few objects—and no persons at a distance. but the Smallest print gives me now no vexation.
My apprehensions with regard to the European Continent are Somewhat congenial to those of J. Q. A. I ardently praÿ—theÿ may be proved unfounded—I wished to lay down my head in peace—Peace—must be for us an Heroic medicine—but it has opulence—luxury—and corruption of manners in its Suit—and the emissaries of this hostile tribe to all Republican Government—penetrate even in the recesses of the West—So that I have little faith in the Stability of our Government—for a long term of years—except N. England ejects only its dregs out of its circumference and perserves its Republican manners unsullied—and yet—N.E. will Stand alone—Pardon—Madam! this involuntary digression—our election is at hand—once more I Shall give my vote—tho’ I expect in the minority. Mrs v. d. kemp and my daughter are obliged to you for taking notice of them, with So much kindness—and in what manner can I then acquit me Self to deserve that distinguished attention, with which your Lady-Ship continues to honour me? Its it not permitted—to indulge a little complacency with my Self? while it Should not have obtained all this without Some claim at least.
Permit me, to assure you—that I remain with the highest consideration and Sincerest respect / Dear and respected Madam! / Your most obed: and Obliged St


Fr. Adr. van der kemp




